Citation Nr: 1543776	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to a compensable evaluation for bilateral hearing loss prior to June 21, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss since June 21, 2013.


REPRESENTATION

Appellant represented by:	Michael Eby, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  This case originally came before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO), which denied a compensable rating for bilateral hearing loss.  The Veteran timely appealed.  A December 2013 rating decision granted a 10 percent rating for bilateral hearing loss, effective June 21, 2013.  The Veteran continued his appeal.

In September 2014, the Board remanded the issues on appeal to the RO because these issues were inextricably intertwined with clear and unmistakable error (CUE) issues raised by the Veteran at his June 2014 hearing.  A July 2015 rating decision determined that the February 1988 rating decision did not contain CUE.  Consequently, there has been substantial compliance with the September 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).   

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence shows no more than level I hearing loss in each ear prior to June 21, 2013.

2.  The most probative evidence shows no more than level IV hearing loss in each ear beginning June 21, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss prior to June 21, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss since June 21, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements have been satisfied. 

The notice and assistance provisions should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2010, prior to adjudication, informing him of the requirements needed to establish entitlement to an increased evaluation for bilateral hearing loss.  

In accordance with the notice requirements, the March 2010 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in the letter on effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim, to include a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA audiological evaluations were obtained in April 2010 and June 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010 and June 2013 VA examinations are adequate because they provide current findings on the Veteran's hearing acuity.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

All available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his June 2014 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2015).  

Analysis of the Claims

The Veteran has contended that his bilateral hearing loss is more severe than currently evaluated both before and since VA evaluation in June 2013.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for hearing loss in the left ear was granted by rating decision in February 1988, and a noncompensable rating was assigned effective July 7, 1987; service connection for hearing loss in the right ear was denied.  A February 2009 rating decision granted entitlement to service connection for tinnitus, with a 10 percent rating effective January 6, 2009, and denied a compensable evaluation for bilateral hearing loss.  The Veteran filed a claim for increase for bilateral hearing loss in March 2010, which was denied by rating decision in June 2010.  The Veteran timely appealed the June 2010 denial.  A December 2013 rating decision granted an increased rating of 10 percent for bilateral hearing loss, effective June 21, 2013.  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests, using the Maryland CNC word list, together with the average hearing threshold levels which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2015); Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (finding that defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

According to an April 2009 statement from J. L. Breaux, M.D., the Veteran had been treated since May 1987 for bilateral sensorineural hearing loss, which was considered mild to severe.  Dr. Breaux provided an uninterpreted audiogram.  The Veteran had a bilateral speech recognition score of 76 percent; however, it was not noted whether this was obtained using the Maryland CNC word list.

Also of record are April 2010 lay statements from the Veteran's wife and two friends in which they discuss the difficulties that the Veteran has understanding what people are saying.  C. M. H. had known the Veteran for 15 years and C. A. S. had known him since 1980.

On VA audiology evaluation in April 2010, pure tone thresholds for the right ear, in decibels, were: 35 at 1000 Hertz, 50 at 2000 Hertz, 65 at 3000 Hertz, and 70 at 4000 Hertz.  The pure tone threshold average was 55.  Pure tone thresholds for the left ear, in decibels, were: 30 at 1000 Hertz, 55 at 2000 Hertz, 60 at 3000 Hertz, and 60 at 4000 Hertz.  The pure tone threshold average was 51.25.  Speech recognition was recorded as 92 percent bilaterally per the Maryland CNC test.  The diagnosis was normal to severe sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.  It was reported that there were no significant effects on the Veteran's occupation or usual daily activities.

On VA audiology evaluation in June 2013, pure tone thresholds for the right ear, in decibels, were: 35 at 1000 Hertz, 50 at 2000 Hertz, 65 at 3000 Hertz, and 70 at 4000 Hertz.  The pure tone threshold average was 55.  Pure tone thresholds for the left ear, in decibels, were: 30 at 1000 Hertz, 55 at 2000 Hertz, 65 at 3000 Hertz, and 65 at 4000 Hertz.  The pure tone threshold average was 54.  Speech recognition was recorded as 80 percent bilaterally per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  It was reported that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  

The Veteran testified at his June 2014 videoconference that he has difficulty understanding what people are saying even if he can hear them; that hearing loss has adversely affected his life, both at work and outside of work; and that he was recently given hearing aids that helped him hear better.

Applying the rating formula from 38 C.F.R. § 4.85, the results of the April 2010 VA audiogram translate to level I hearing in each ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level I in each ear.

In contrast, the results of the audiogram in June 2013 translate to hearing level IV in each ear.  According to Table VII, a 10 percent rating is assigned when hearing acuity is level IV in each ear.

Although the Veteran has referred to the results of the April 2009 audiogram from Dr. Breaux to show that his hearing loss warranted a compensable evaluation prior to June 21, 2013, the Board would note that this audiogram is uninterpreted and there is no indication that the speech recognition scores of 76 percent are obtained using the Maryland CNC test, as required by the above-noted VA laws and regulations.

The provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  VA examiners concluded in April 2010 and June 2013 that the Veteran was able to function in a work environment and in activities of daily living.

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected bilateral hearing loss is contemplated and reasonably described by the rating criteria discussed above.  The evidence shows no more than level I hearing loss in each ear prior to June 21, 2013, and no more than level IV hearing loss in each ear beginning June 21, 2013. The VA audiological examinations on file do not show significant functional impairment due to hearing loss, as the Veteran's hearing loss is no worse than level I in each ear.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In this case, it was reported on evaluation in June 2013 that the Veteran's hearing loss did not impact his ability to work; and the Veteran testified that his new hear aids helped him hear better than his old ones.  The issue of entitlement to a TDIU rating has not been raised by the Veteran or by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to ratings in excess of those assigned for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A compensable evaluation for bilateral hearing loss prior to June 21, 2013, is denied.

A rating in excess of 10 percent for bilateral hearing loss since June 21, 2013, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


